Title: To George Washington from John Sullivan, 9 March 1781
From: Sullivan, John
To: Washington, George


                  
                     Dear General
                     Philadelphia March 9th 1781
                  
                  Having Experienced so much Ingratitude myself, I cannot help feeling for those in Similar Circumstances.  I Therefore take the Liberty of mentioning to your Excellency Colo. Derrick who I think has Sacrificed much in our Cause and has Experienced only Ingratitude in return.  he first Entered in the Pensylvania Line as Captain, was afterward Transfered to the Artillery & perswaded by General Mifflin to Enter the Quarter Masters Department as a place which would be most Serviceable to the Interest of these States.  he afterward received a Lieut. Colonel Brevet & was then Sent to Holland to promote our Interest in that Quarter & after having used Every Effort in his power & Spent Large Sums of money to answer the End in view he now Experiences the Loss of Rank the Dimunition of Fortune & the Threatnings of poverty and Distress as his reward.
                  As your Excellency has the appointment of Officers in Hazens & Some other Corps and as by the Report herewith Transmitted your Excellency has the power of Calling Reduced officers to Act in the Inspectors Department perhaps you may find it in your power to do him that Justice which Congress have neglected to do his zealous Endeavors to Serve the Common Cause in the Expedition against Rhode Island in 1778 where he Acted as a volunteer & Served on his own Expence induce me to wish that Something might be Done for him.  I have the Honor to be with much respect yr Excellencys most obedt Servt
                  
                     Jno. Sullivan
                  
               